AMENDMENT TO BY-LAWS OF eUNITsTM 2 YEAR U.S. EQUITY MARKET PARTICIPATION TRUST: ENHANCED UPSIDE TO CAP / BUFFERED DOWNSIDE October 1, 2010 Pursuant to ARTICLE V, Section 3 of the BY-LAWS of eUNITsTM 2 Year U.S. Equity Market Participation Trust:Enhanced Upside to Cap / Buffered Downside (the “Trust”), upon the written consent of a majority of the Trustees of the Trust, the BY-LAWS of the Trust are amended to reflect the change of name of the Trust to eUNITsTM 2 Year U.S. Equity Market Participation Trust:Upside to Cap / Buffered Downside. *****
